PATTERSON, Judge.
Robert Thomas McMiller appeals the circuit court’s summary denial of his pro se petition for writ of error coram nobis. The petition contains the allegation, among others, that his counsel was ineffective for misrepresenting the penal consequences of being found guilty by a jury. More specifically, McMiller alleged that he was informed by his attorney that, if tried by a jury and convicted, he would receive a sentence of life without parole, whereas the maximum séntence which he could actually have received was imprisonment for life or for any term of not less than 99 years. For aught that appears in the record, this allegation is unrefuted. Therefore, the petition is meritorious on its face and the petitioner should have been afforded a hearing on the merits. Watson v. State, 451 So.2d 378 (Ala.Crim.App.1984); Ellison v. State, 406 So.2d 439 (Ala.Crim.App.1981).
This cause is remanded with instructions that McMiller be given an evidentiary hearing on the matters set forth in his petition.
REMANDED WITH DIRECTIONS.
All Judges concur.